Field, C. J.
The presiding justice of the Superior Court makes the following statement at the end of the bill of exceptions : “ The statements in this bill of exceptions are correct, and I allow these exceptions, if on the following facts I have power so to do. The case was tried before me and a verdict rendered for the plaintiff on the fifth day of June, a. d. 1896. There was no extension of the time for filing exceptions. The defendant filed his bill of exceptions on the twenty-fifth day of said June, but gave no notice thereof to the plaintiff until the twenty-sixth day of J une; and the plaintiff for this reason objected and objects to the allowance of the exceptions.”
The exceptions must be discharged, because no notice of the filing of the exceptions was given to the adverse party within twenty days after the verdict in the case. Baron v. Fitzpatrick, 167 Mass. 417.

Exceptions discharged.